OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the published application US 2020/0307881.

Response to Amendment
The Amendment filed 11 May 2022 has been entered. Claim 1, and withdrawn claims 12 and 16), have been amended; claims 3 and 4 have been canceled; and new claims 17 and 18 have been added. As such, claims 1, 5-10, and 12-18 are pending; claims 12 and 14-16 have been previously withdrawn from consideration; and claims 1, 5-10, 13, 17, and 18 are under consideration and have been examined on the merits.
The amendments to the claims have overcome the rejection(s) of claims 1, 3-10, and 13 (in particular, claims 1 and 4) under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action dated 11 May 2022 (hereinafter “Non-Final Office Action”). The aforesaid 112(b) rejections have been withdrawn.
The amendments to the claims have also overcome the grounds of rejection of the claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously set forth in the Non-Final Office Action (see paras. 22, 30, 43, 48, 53 therein for identification of rejections). The aforesaid rejections have been withdrawn.
However, it is noted that new grounds of rejection under 35 U.S.C. 112(b), 102(a)(1), and 103, are set forth below, all necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5-10, 13, 17, and 18 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it is noted that there are multiple issues which render the claim unclear and indefinite. 
First, with respect to the limitation referring to formula (2) of: “in which R1, R2, A1, B1, and B2 are as defined in formula (1), and may be the same as or different from the specific R1, R2, A1, B1, and B2 in formula (1)”, the emphasized ‘or different from’ indicates that B1 and B2 may be different from those of formula (1), however, formula (1) defines B1 and B2 as hydrogen. Simply put, the aforesaid limitations contradict one another, such that the (scope of the) compounds encompassed by B1 and B2 of formula (2) are unclear. In other words, it is unclear if B1 and B2 of formula (2) are required to be hydrogen.
Second, with respect to the limitation of: “wherein a hydrogen atom of any of R1, R2, A1, B1, and B2 in formula (1) and (2) may be replaced with a modifying group”, it is noted that the aforesaid limitation is in direct contradiction to the limitations of formula (1) which limit B1 and B2 to hydrogen. 
Third, the limitation of: “may be replaced with a modifying group” (emphasis added) also renders the claim indefinite, as it is unclear if the limitation is in reference to the (modifying) group(s) which modifies at least one amino group of the polyamine backbone-containing compound, as recited prior in claim 1; or if the limitation is in reference to an undefined modifying group not previously introduced in the claim. 
In view of the totality of the foregoing and the contradictory claim language highlighted therein, one of ordinary skill in the art could not readily envisage the metes and bounds of the scope of the compounds encompassed within the polyamine backbone-containing compound as defined by claim 1 (and discussed above). 
In order to overcome the indefiniteness issue(s) set forth above, it is respectfully suggested to amend claim 1 to clarify the bounds of B1 and B2 for each of formulas (1) and (2), specifically indicating which are required to be hydrogen and which may be modified with the modifying group (i.e., presumably the Markush group of modifying groups recited prior in claim 1 which define the at least one modified amino group of the backbone-containing compound).
For examination on the merits, it is noted that Applicant’s specification indicates at [0058] that the terminal amino groups (i.e., B1 and B2 of formulas (1) and (2)), as well as amino groups in the main chain (i.e., repeat group n of formulas (1) and (2)), may be modified; and further, discloses examples with the terminal amino group (90% thereof) being modified with a carboxyl acid group [0152; Table 1, AM-108; Table 2, Example 7]. In view of the foregoing, including the issues (first through third) discussed above, B1 and B2 of both of formulas (1) and (2) are interpreted as not being limited to hydrogen, but also may be defined by the modifying groups recited prior in the Markush group. 
Also regarding claim 1, it is noted that the amendments to claim 1 include limitations previously recited in (now-canceled) claims 3 and 4, both of which (respectively) were directly dependent upon claim 1 (see claims 3 and 4 dated 01 June 2018). 
As instantly recited in claim 1, the combined limitations of claims 3 and 4 define contradictory embodiment(s) which render the claim indefinite. In particular, claim 1 recites that the polyamine backbone-containing compound has a “branched-chain structure”, of which is not defined in the specification at [0042, 0044, 0048, 0049, 0056]; rather, the specification merely suggests that a branch may be present at A1, or that the C1-C6 alkylene group may be branched. It is noted that claim 1 specifically recites “has a branched-chain structure represented by the following formula (1)” (emphasis added). 
The plain meaning of “branched-chain” may typically be recognized as some degree of non-linear chain formation (i.e., side group) extending away from the main chain of the molecule (see MPEP 2111.01(I), (III)). However, based on the limitations of the compound of formula (1), R1 and R2 may be defined by a single carbon atom (i.e., C1), or may be a six carbon atom linear alkylene group; A1 may be hydrogen (no required number of A1 branches defined by formula (2)); B1 and B2, in every instance, may be hydrogen; and n may be 1. Thus, the compound of formula (1) may be linear, in contradiction to the plain meaning of a “branched-chain structure”, thereby rendering the claim indefinite.  
For examination on the merits, polyamine backbone-containing compounds which are within the bounds of the claim limitations of formulas (1) and (2), including those which are linear, are interpreted as reading on (i.e., being encompassed within) the claimed “branched-chain structure”. 
Also regarding claim 1, though not indefinite, it is noted that the structure and limitations regarding formulas (1) and (2), previously recited in claim 4, were interpreted as the modification with an alkylene glycol group as specified by the Markush group recited in claim 1, further supported by the specification at [0063-0068, 0151; Table 1]. The aforesaid interpretation is maintained herein in view of the amendments to claim 1 and cancelation of claim 4. In other words, the terminal hydroxyl group linked through R1 to the secondary amino group is the at least one (modifying) group, specifically a (poly)alkylene glycol group, which modifies the at least one amino group. 
Regarding claim 17, the range of the amine value is indefinite, as no units accompany the values and thus no standard for determining the amine value of the polyamine backbone-containing compound is recited nor implied. In turning to the specification, it is noted that measurement methods (e.g., titration using strong acid) are disclosed at [0045], but units are not, nor are amine value measurements of the examples disclosed such as at [0151; Tables 1 and 2 – PN-100, Example 6]. For examination on the merits, an amine value measured using any strong acid reads on the claimed range, as is the broadest reasonable interpretation of claim 17 in view of Applicant’s specification (see MPEP 2111). 
Claims 5-10, 13, 17, and 18 are rejected under 35 U.S.C. 112(b) as they are dependent upon claim 1 and therefore include (and do not remedy) all of the deficiencies of claim 1 set forth above.
Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 10, 13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray et al. (EP 1 512 701; “Gray”) (prev. cited; copy prev. provided).
Regarding claim 1, Gray discloses a water-soluble film and a pouch formed therefrom, of which contains (or can contain) a composition (liquid or solid) which includes active ingredients such as chemicals and detergents (e.g., pesticides/agrochemicals, cleaning solutions, inter alia). The water-soluble film is formed from a copolymer of dicarboxylic acid group-modified polyvinyl alcohol (PVOH) (water-soluble resin) and an amino-functional reactant that is, inter alia, aminoethylethanolamine (AEEA) [0001, 0006-0010, 0013, 0015, 0017, 0021] (see MPEP 2131.02(II)). The copolymer (and film formed therefrom) is formed by a process comprising mixing the PVOH and the amino-functional reactant, followed by drying [0019]; of which is substantially identical to Applicant’s disclosed method of forming the film [0120-0123; 0151]. The structure of AEEA is depicted below in Figure 1, in order to illustrate the basis of the rejection.

    PNG
    media_image1.png
    78
    301
    media_image1.png
    Greyscale

Figure 1. Aminoethylethanolamine (AEEA)

AEEA is within all of the limitations of chemical formula (1), namely R1 and R2 are both C2 linear alkylene groups (i.e., ethyleneimine); n=1; A1 is hydrogen; B1 and B2 are both hydrogen; and the secondary amino group (i.e., imino group) has been modified with an alkylene glycol to form the hydroxyl terminus (-CH2CH2OH). AEEA reads on the claimed polyamine backbone-containing compound where at least one amino group is modified with an alkylene glycol group, and as set forth above in the rejection of claim 1 under 112(b), reads on the claimed branched-chain structure. Claim 1 does not exclude embodiments where the polyamine compound and water-soluble resin are copolymerized, and as such, the water-soluble film of Gray anticipates all of the limitations of claim 1 – it includes both of the water-soluble resin and the modified polyamine. 
Regarding claim 5, AEEA exhibits a molecular weight of 104.15 g/mol (i.e., C4H12N2O), of which can be readily calculated. The molecular weight of AEEA is within the claimed weight average molecular weight range for the polyamine backbone-containing compound of 100 to 100,000.
Regarding claim 6, as set forth above in the rejection of claim 1, the water-soluble resin is a PVOH-based polymer. 
Regarding claim 7, Gray discloses that the thickness of the water-soluble film is from 10 to 200 µm in thickness [0014], of which is within the claimed range of 5 to 200 µm.
Regarding claim 10 (see MPEP 2173.05(q)(II)), as set forth above, the water-soluble film is formed into a pouch having a chemical or detergent packaged therein (commonly recognized in the art as a “unit-dose” pod), of which reads on the limitations of claim 10. 
Regarding claim 13, the rejection(s) of claim(s) 1 and/or 10 above read on the limitations of claim 13. 
Regarding claim 18, as set forth above in the rejection of claim 1, both of R1 and R2 of AEEA are C2 linear alkylene groups. As such, of all the alkyleneimines present in the structure, ethyleneimine defines 100 mol%, of which is within the range specified by claim 18. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gray as applied to claim 1 above in the rejection under 35 U.S.C. 102(a)(1)
Regarding claims 8 and 9, Gray discloses the water-soluble film set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Gray, in the broad disclosure (of which is relied upon in the grounds of rejection under 102(a)(1) above), does not explicitly recite a weight amount of the AEEA relative to the total amount of AEEA and PVOH in the film.
However, Gray, in the exemplary embodiments [0032, 0035], teaches a weight ratio of 10:0.5 to 1:1, PVOH:amino-functional reactant, i.e., 4.76 to 50 wt.% amino-functional reactant (and thus 50 to 95.24 wt.% PVOH) relative to the total of PVOH and amino-functional reactant. 
In view thereof, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have applied/utilized the same ratio with PVOH and AEEA, with a reasonable expectation of successfully forming the water-soluble film, as the aforesaid ratio would have been recognized as suitable for forming water-soluble films intended to package chemicals/detergents and for subsequent release of said substances upon dissolution of the film. The amount of 4.76 to 50 wt.% AEEA relative to the total of PVOH and AEEA is within the claimed ranges recited in claims 8 and 9, respectively. 

Claims 1, 5-10, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Labeque et al. (US 2016/0102279; “Labeque”) (prev. cited) in view of Gray and Depoot et al. (EP 0 945 500; “Depoot”) (prev. cited; copy prev. provided).
Regarding claim 1, Labeque discloses a water-soluble film which is formed into a pouch having a cleaning composition (including detergents) contained therein [Abstract; Fig. 1; 0001-0003, 0006, 0009, 0018, 0028-0031, 0052, 0053, 0077, 0079, 0080]. The film is formed from PVOH (water-soluble resin), wherein said PVOH is blended with a (specific) combination of plasticizers; and can include various other materials including, inter alia, other water-soluble polymers such as polyethyleneimines (PEI), as well as surfactants in an amount of up to 50 wt.% based on total film weight [prev. citations; 0033, 0035, 0049, 0061-0064, 0067-0069]. 
The film is formed by blending PVOH, the combination of plasticizers, and any other auxiliary components/additives, followed by casting the mixture and drying [0074].
Though Labeque discloses a non-limiting list of suitable surfactants for inclusion in the film [0033, 0069], Labeque is silent regarding the surfactant being a polyamine backbone-containing compound wherein at least one group has been modified as recited in claim 1. 
Gray (disclosed and cited above in paras. 26-34; incorporated herein by reference) explicitly teaches that it may be useful/beneficial for the water-soluble film itself to include a detergent additive to be delivered to the wash water, such as polymeric soil release agents and dispersants [0016]. 
In view of the aforecited teaching of Gray, it is noted that Labeque discloses/teaches that suitable components for use in the cleaning composition (i.e., that which is mixed with the wash water upon release from the pouch after dissolution of the film) contained in the pouch include those which have soil release and detergency properties, such as, inter alia, alkoxylated polyalkyleneimines, specifically naming PEI600-EO20 [0105, 0109, 0133], of which is understood by one of ordinary skill in the art to be PEI having an initial molecular weight of 600 g/mol, reacted with ethylene oxide (EO) for a total of 20 moles EO per 1 mole PEI nitrogen functionality (as evidenced hereafter by Depoot). 
Depoot, directed to liquid laundry detergent compositions (noted that all of Labeque, Gray, and Depoot are owned by The Procter and Gamble Company) which include a modified polyamine therein, teaches that ethoxylated PEI with an (initial) molecular weight of preferably from 400 to 700, and an average degree of ethoxylation from 4 to 30, more preferably from 15 to 25, provides stain removal properties and whiteness benefits; as well as evidences the aforesaid reaction between PEI600 and EO resulting in 20 moles EO per 1 mole of nitrogen functionality (of the PEI) [0001-0003, 0005, 0007, 0008, 0011, 0012, 0038, 0040-0047, 0052, 0053, 0164-0167], i.e., PEI600-EO20. 
Labeque, Gray, and Depoot are all in the related field of water-soluble, PVOH-based films which are formed into pods which contain cleaning/detergent compositions therein (as well as said cleaning/detergent compositions), where said pods dissolve in water and release the cleaning/detergent composition into the wash water. 
Given (i) that Labeque discloses that surfactants, and PEIs, are suitable for blending with the PVOH of the film, as well as discloses PEI600-EO20 as having detergency and soil release properties; wherein (ii) Gray teaches that it is useful to add polymeric additives having detergency/soil release properties to the PVOH film itself so as to be delivered to the wash water upon dissolution of the film; it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included PEI600-EO20 in the water-soluble film of Labeque, as taught by Gray (with Labeque and Depoot teaching PEI600-EO20; see also MPEP 2144.07), (iii) in order to have provided the film itself with the aforesaid beneficial wash properties to be delivered to the wash water, and additionally (iv) to have benefited from stain removal properties and/or whiteness benefits (provided to the wash water), as taught by Depoot. 
The water-soluble film of Labeque, per the aforesaid modification, would have included PVOH, the aforesaid combination of plasticizers, and PEI600-EO20, of which, as evidenced by at least Depoot [citations above], as well as Applicant’s specification [0064-0067, 0147, 0151; Table 1, “PN-100”; Table 2, Example 6] is a polyamine backbone-containing compound which includes the claimed (poly)alkylene glycol group modification of at least one amino group, and is within the bounds of formulas (1) and (2) which define the polyamine backbone-containing compound. In view of the rejection of claim 1 under 112(b) above, given that PEI600-EO20 is within the bounds of formulas (1) and (2), and given that Depoot is replete with the modified polyamine compounds disclosed therein being branched, the PEI600-EO20 reads on the claimed “branched-chain structure”. As such, the water-soluble film of modified Labeque set forth above reads on all of the limitations of claim 1.
Regarding claim 5, in view of the grounds of rejection of claim 1 above, the Examiner is left to presume that the PEI600-EO20 amine compound included in the water-soluble film of Labeque, as modified, would have inherently exhibited a weight average molecular weight in the range of 100 to 100,000, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II)). That is, the PEI600-EO20 of modified Labeque is polyethyleneimine having an initial molecular weight of 600 g/mol, ethoxylated with 20 moles of ethylene oxide per 1 mole of nitrogen functionality, of which, absent factually-supported objective evidence to the contrary, would have resulted in a molecular weight within the claimed range of 100 to 100,00, wherein Applicant’s specification (in view of the cited teachings and substantially identical features of Depoot) indicates that the aforesaid PEI600-EO20 has a molecular weight of 14,000 [0151; Table 1]. 
Regarding claim 6, as set forth above in the rejection of claim 1, the water-soluble resin is PVOH.
Regarding claim 7, Labeque discloses that a suitable thickness range for the film is from 5 to 200 µm [0075].
Regarding claims 8 and 9, as set forth above in the rejection of claim 1, Labeque discloses that the surfactant (per the modification above, PEI600-EO20) may be included in an amount up to 50 wt.% of the film [0067]; and further that the PVOH may define as high as 95 wt.% of the film [0064]; and that the combination of plasticizers may be included in an amount of (as little as) 5 parts per 100 parts total resin [0035]. The aforesaid weight ranges encompass embodiments which are within and/or overlap the claimed amount of 1 mass% or more modified polyamine relative to the total of modified polyamine and PVOH (claim 8); as well as 90 mass% or less (claim 9), thereby rendering prima facie obvious the claimed ranges (see MPEP 2144.05(I)). 
Regarding claims 10 and 13, the rejection of claim 1 above reads on the limitations of claim 1. The film of Labeque, as modified, includes a composition packaged/contained therein, wherein said composition includes at least a detergent (of which also reads on chemical). 
Regarding claim 17, in view of the interpretation of claim 17 set forth above in the rejection under 112(b); given that the PEI600-EO20 of modified Labeque is identical to that which is claimed and disclosed [see prev. cit.; 0151, 0147] in terms of the starting polyamine (polyethyleneimine), the molecular weight thereof (600 g/mol), and the amount of ethoxylation (i.e., treatment with ethylene oxide) at 20 moles per 1 mole N functionality, it stands to reason, absent factually-supported objective evidence to the contrary, that the amine value thereof would have inherently been within the claimed range of between 5 and 30.
Regarding claim 18, in view of the rejection of claim 1 above, the PEI600-EO20 of modified Labeque reads on the claimed polyamine backbone-containing compound of claim 1, wherein absent evidence to the contrary, polyethyleneimine (i.e., PEI) is a homopolymer defined by 100 mol% ethyleneimine relative to the alkyleneimine units which make up the backbone/branches. 

Response to Arguments
Applicant’s arguments, see Remarks filed 10 August 2022, pp. 7-11, have been fully considered by the Examiner and are addressed individually/sequentially below.
On pp. 7 of the Remarks, Applicant asserts that the amendments to claim 1 have overcome the indefiniteness issues associated with claims 1 and 4 as identified in the rejections under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action, stating that one of ordinary skill in the art would have no difficulty in recognizing the bounds of the claim, particularly the polyamine backbone-containing compound as defined by formulas (1) and (2).
However, while the amendment to “hydrocarbon” has addressed the indefiniteness issues associated with previous claim 1, instant claim 1 (which includes limitations previously recited in claim 4, as well as new limitations) is indefinite for the reasons set forth above in the rejection under 112(b) herein. In short, the amendments to claim 1 have introduced contradictory claim language which renders the scope of the water-soluble film and the polyamine backbone-containing compound indefinite. For these reasons, Applicant’s argument has not been found persuasive and/or is considered moot in view of the new grounds of rejection under 112(b) set forth herein.

On pp. 8 of the Remarks, Applicant asserts that the amendments to claim 1 to include the limitations of previous claims 3 and 4 is sufficient to overcome the previous grounds of rejection under 102(a)(1) as anticipated by Gray, implying that Gray did not disclose/teach the claimed “branched-chain structure”. 
However, as discussed in-detail above in the grounds of rejection of claim 1 under 112(b), compounds which are within the bounds of formulas (1) and (2), of which may be linear, are encompassed within and therefore read on the claimed “branched-chain structure”. Therefore, in short, the compound AEEA disclosed by Gray and previously relied upon for the basis of the rejection, of which did not previously read on claim 3 under 102(a)(1), now reads on the claimed “branched-chain structure” (recited in claim 1 via the amendment) under the interpretation set forth above. 
For this reason, Applicant’s argument is moot and/or has not been found persuasive.

On pp. 8 of the Remarks, Applicant asserts that the amendments to claim 1 are sufficient to overcome the previous grounds of rejection under 102(a)(1) as anticipated by Suzuki. The Examiner agrees and the aforesaid 102(a)(1) rejection has been withdrawn.

On pp. 10 of the Remarks, with respect to the rejection of the claims under 35 U.S.C. 103 over Labeque in view of Gray and Depoot, Applicant cites to MPEP 2143(I)(A), reproducing language therefrom, and stating that the results (resulting form the combination of the individual prior art elements) would not have been predictable.
However, it is noted that the grounds of rejection previously (and instantly) set forth under 103 over Labeque in view of Gray and Depoot are not reliant upon the exemplary rationale basis set forth in MPEP 2143(I)(A), but rather, rely upon explicit teachings/motivation in the prior art (see MPEP 2143(I)(G)). Labeque explicitly states that additives such as surfactants and plasticizers, as well as PEIs may be included in the PVOH-based (water-soluble) film. Gray teaches that it is useful to include detergent additives (to be released into the wash composition) in the water-soluble films themselves (of which are PVOH-based). In view thereof, Labeque recognizes the use of PEI600-EO20 as a detergent additive, wherein Depoot teaches the benefits associated with the specific use thereof as a detergent additive. For these reasons, it is the Examiner’s position that clear and sufficient motivation has been cited/set forth in the grounds of rejection for the proposed modification; and further, that Applicant may have misconstrued the grounds/basis of the rejection (as MPEP 2143(I)(A) has not been relied upon). 
For these reasons, Applicant’s argument has not been found persuasive.

On pp. 11 of the Remarks, continuing from the prior position taken on pp. 10 of the Remarks and addressed immediately above (paras. 66-68), Applicant asserts that only through the present disclosure (i.e., Applicant’s specification) can one having ordinary skill in the art be taught the unexpected and improved properties of the claimed invention over the prior art, thereafter directing the Examiner to portions of the specification (as filed 01 June 2018) at [0131, 0132], corresponding to [0177-0179] of the published application. 
It is unclear to the Examiner if Applicant is asserting an unexpected result (see MPEP 716.02), or if Applicant is asserting that the grounds of rejection are formed from hindsight reconstruction based on improper reliance on Applicant’s specification (see MPEP 2145(X)(A)). With respect to the latter, it is noted that Applicant has not identified what portion, if any, of Applicant’s specification has been improperly gleaned upon in formulating the grounds of rejection; nor has Applicant addressed the motivation (e.g., teachings of Depoot) or combined teachings of the prior art cited/set forth in the grounds of rejection. 
With respect to the assertion of an unexpected result, it is first noted that MPEP 716.02(d) sets forth that the objective evidence of nonobviousness relied upon in support of the unexpected result must be commensurate in scope with the claims. In the instant case, it is clear that the scope of the claims are significantly broader than the scope of the data in the specification which Applicant may rely upon in support of the asserted unexpected result(s) – it is noted that the Remarks do not refer to any data/examples specifically (as evidence in support of the asserted unexpected result) and thus the burden set forth in MPEP 716.02(b)(I) has not been met. Specifically, Applicant’s asserted unexpectedly improved properties such as solubility, extensibility, and hard water resistance, were all assessed with/based on polyethyleneimine having a specific molecular weight range and/or specific modification thereto such as with ethylene oxide or acrylic acid [0151, 0152; Tables 1 and 2], wherein the water-soluble resin is PVOH, and wherein the aforesaid PVOH and polyethyleneimine(s) are included in particular weight ratios relative to one another. In contrast, as limited by claim 1, the water-soluble resin of the water-soluble film may be any water-soluble resin (not limited to PVOH); the polyamine backbone-containing compound encompasses a vast array of compounds (further in view of the indefiniteness issues above) based on the breadth of formulas (1) and (2); and the weight ratios of the compound to the resin, as well as the molecular weights thereof, are not limited at all. Based on the foregoing brief assessment, it is clear that the scope of the data which Applicant may rely upon in support of the asserted unexpected result(s), is significantly narrower than the scope of the water-soluble film defined in claim 1. Said alternatively, the scope of claim 1 is significantly broader than the scope of the data set forth in the specification which may be relied upon in support of the asserted unexpected result(s). Thus, the data is not so probative as to indicate that every water-soluble film encompassed within the scope of claim 1 would necessarily exhibit the asserted unexpected result(s). 
For these reasons above, Applicant’s argument(s) and/or assertion of unexpected results have not been found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782